                   Case 19-12220-KBO       Doc 54     Filed 10/28/19     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


  In re:                                                    Chapter 11

  YUETING JIA,                                              Case No. 19-12220 (KBO)

                       Debtor.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
           Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

pro hac vice of Jeffrey D. Prol, Esq., to represent the Official Committee of Unsecured Creditors

of Yueting Jia, in the above-captioned case.

Dated: October 28, 2019
       Wilmington, Delaware
                                                /s/ L. Katherine Good
                                                L. Katherine Good (No. 5101)
                                                POTTER ANDERSON & CORROON LLP
                                                1313 N. Market Street, 6th Floor
                                                Wilmington, Delaware 19801-3700
                                                Telephone:     (302) 984-6000
                                                Facsimile:     (302) 658-1192
                                                Email:         kgood@potteranderson.com


                                  ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




    Dated: October 28th, 2019                          KAREN B. OWENS
    Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


IMPAC 6455508v.1
